Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang (CN 203544262) in view of Katayama (JPS57-124114).
In re claim 1, Jiang discloses a cushion connecting rod of a saddled vehicle applied to a motorcycle, the motorcycle including a swing arm (2), a rear cushion (5), a link plate (3), and a cushion connecting rod (41), the swing arm rotatably supporting a rear wheel and also being swingably attached to a vehicle body frame (1), the rear cushion applying swinging reaction to the swing arm, the link plate supporting the rear cushion and the swing arm in a mutually swingable manner, the cushion connecting rod swingably supporting one end of the link plate to the vehicle body frame, wherein the cushion connecting rod is a long member applied with a load when the swing arm  is swung against a springing force of the rear cushion, but does not disclose wherein the cushion connecting rod is configured in such a manner that a surface of the metallic member is covered with an endless circular fiber-reinforced plastic, and wherein the fiber-reinforced plastic adheres to the surface of the metallic member with a film .

Allowable Subject Matter
Claims 2-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “wherein the metallic member has both ends in a longitudinal direction provided with respective supporting portions applied with the load, wherein a recessed portion and a plurality of lightening holes are formed between the supporting portions at both the ends, the recessed portion being configured in such a manner that a thickness dimension of the metallic member is set to be smaller than a thickness dimension of the supporting portions, and wherein the fiber-reinforced plastic covers surfaces of at least the supporting portions and the recessed portion” is not anticipated or made obvious by the prior art of record in the examiner’s opinion.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues that Katayama does not disclose an endless circular-reinforced plastic covering as now claimed. The Examiner notes that since the coating of Katayama wraps around the only rounded end of the metallic part, it would have been obvious to wrap it around both rounded ends of the connecting rod of Jiang, thus forming an endless circular fiber-reinforced plastic coating. The Examiner suggests clarifying that the endless circular fiber-reinforced plastic of claim 1 is formed as an endless belt that is then adhered to the surface of the rod to differentiate over the application process as taught by Katayama.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 
see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R STABLEY/Examiner, Art Unit 3611                                                                                                                                                                                                        

/TONY H WINNER/Primary Examiner, Art Unit 3611